MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                   Dec 19 2019, 7:32 am

court except for the purpose of establishing                                       CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Christopher Rondeau                                      Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana

                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher Rondeau,                                     December 19, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-CR-299
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt Eisgruber,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         49G01-0904-PC-38670




Friedlander, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019                 Page 1 of 10
[1]   Christopher Rondeau, pro se, appeals the denial of his motion to dismiss, which

      he filed after his conviction of murder, a felony, and following a direct appeal, a

      post-conviction proceeding, a post-conviction appeal, a petition for writ of

      habeas corpus, and the denial of his successive petition for post-conviction

      relief. The sole issue he raises on appeal, restated, is whether the trial court

      abused its discretion when it denied his motion to dismiss, which alleged that

      the trial court lacked subject matter jurisdiction over his murder trial. Because

      we conclude that Rondeau’s motion to dismiss amounted to an improperly filed

      successive petition for post-conviction relief, we remand to the Marion Superior

      Court with instructions to dismiss Rondeau’s motion.


[2]   The facts and procedural history of this case—partially taken from this court’s

      memorandum decision issued in Rondeau’s appeal of the denial of his writ of

      habeas corpus—are as follows:


              Rondeau was convicted of murder and sentenced in June 2010 to
              fifty-five years in the Indiana Department of Correction.
              Rondeau filed a direct appeal, and this court affirmed his
              conviction by memorandum decision. Rondeau v. State, No.
              49A02-1006-CR-694, 2011 WL 977075 (Ind. Ct. App. Mar. 21,
              2011), trans. denied. The Rondeau decision reveals that, in April
              2009, Rondeau, then thirty-nine years old, lived with his
              grandmother (“Grandmother”), age seventy-seven, and her
              brother-in-law, Adolf Stegbauer (“Adolf”), age sixty-nine. On
              April 9, a sword fight erupted between Rondeau and Adolf.
              Grandmother intervened and was stabbed, and “Adolf was
              stabbed at least ten times, suffering injuries to his hand, arm,
              abdomen, head, heel, foot, and shoulder.” Id. at *1. Rondeau
              called 911, and all three were transported to the hospital.
              Grandmother suffered a massive hemorrhage and died shortly

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 2 of 10
        after arriving at the hospital. Rondeau spoke to police at the
        hospital, describing the sword fight involving him, Grandmother,
        and Adolf. Adolf died four days later, and “The cause of death
        was sharp force injury to the abdomen that caused bacteria in his
        stomach to be released into his peritoneal and abdominal cavities
        and led to septic shock.” Id. at *2. The State charged Rondeau
        with Adolf’s murder and Class C felony reckless homicide
        relating to Grandmother’s death. The jury found Rondeau guilty
        of Adolf’s murder and not guilty of reckless homicide in the
        death of Grandmother, and the sentencing court imposed a
        sentence of fifty-five years. Id.
        Rondeau’s direct appeal alleged errors with regard to trial court
        discovery rulings, the admission of evidence at trial, and the
        sufficiency of evidence to support his murder conviction. In
        finding that the evidence was sufficient and that there was no
        error in the jury rejecting his self-defense claim, the Rondeau court
        referred to specific physical evidence about Adolf, including that
        he was sixty-nine years old, he weighed 169 pounds, comparing
        it to Rondeau who weighed 250, and Adolf had a BAC of .252
        due to the fact that he had been drinking all day. The court also
        stated that the evidence showed that Adolf suffered “at least ten”
        stab wounds. Id. at *9. The Rondeau court affirmed his
        conviction. Rondeau filed a petition for post-conviction relief
        [on October 12, 2011], and, following a hearing, the post-
        conviction court denied his petition [on April 30, 2015].
        Thereafter, this court affirmed the post-conviction court’s denial
        of his petition. Rondeau v. State, 48 N.E.3d 907 (Ind. Ct. App.
        2016), trans. denied.


Rondeau v. Zatecky, No. 48A02-1709-MI-2348, slip op. at 1 (Ind. Ct. App. June

26, 2018), trans. denied.


        After the Indiana Supreme Court denied transfer [on March 17,
        2016], Rondeau filed a petition for a writ of habeas corpus in the
        United States District Court for the Southern District of Indiana,

Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 3 of 10
              raising nine issues, including ineffective assistance of trial and
              appellate counsel, insufficient evidence, denial of his right to a
              speedy trial, jury instruction error, and violation of his rights
              when a computer was seized during a search. Rondeau v. Zatecky,
              No. 1:16–cv–762–WTL–DKL, 2016 WL 4088720 (S.D. Ind.
              Aug. 2, 2016). The District Court denied his petition for writ of
              habeas corpus, finding that “[e]ach of Rondeau’s habeas claims .
              . . is barred from consideration here because of Rondeau’s
              unexcused procedural default consisting of his failure to fully and
              fairly present them [to] the Indiana Supreme Court.” Id. at *3.


      Rondeau, No. 48A02-1709-MI-2348, slip op. at 1 n.1.


[3]   On July 6, 2017, Rondeau filed in the post-conviction court a Motion to Vacate

      Void Judgment and to Dismiss for Lack of Subject Matter Jurisdiction

      (“Motion to Vacate Void Judgment”). He alleged in his motion that the trial

      court lacked subject matter jurisdiction over his murder trial “due to the fact

      that ‘Adolf Stegbauer’ was a German citizen that died in Germany” prior to the

      date upon which Rondeau allegedly killed Adolf. Appellant’s App. Vol. 2, p.

      94. Thus, according to Rondeau, the trial court “render[ed] a void judgment.”

      Id. On July 10, 2017, the post-conviction court denied Rondeau’s Motion to

      Vacate Void Judgment. Rondeau did not appeal the denial of his motion.


[4]           On July 20, 2017, Rondeau filed a Petition for Writ of Habeas
              Corpus (“Writ”) in the Madison Circuit Court. In his Writ,
              Rondeau claimed that “the pretended cause” of his restraint is
              murder and that the restraint “is illegal” because the Marion
              Superior Court did not have subject matter jurisdiction of his case




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 4 of 10
                                                                                 2
          because, he claims, Adolf “died in 2008 in Germany.” He
          assert[ed]:
              Indiana courts do not have subject matter jurisdiction
              over German citizens that died in Germany in 2008,
              and therefore, there is no statutory or common law
              authority for the court to hear the case concerning [the
              murder charge]. There was no crime committed in
              Indiana in 2009, like the [State] alleges, as the Petitioner
              cannot kill someone in 2009, that was already dead,
              according to his own government since 2008.
              ....
              The [State] has not shown proof that “Adolf Stegbauer”
              was alive after 2008, or that he was in the United States
              at the time of the alleged murder in 2009, or that a
              person named “Adolf Stegbauer” ever even existed at
              the time of the alleged crime. The [State] has never met
              it’s burden of proof giving Indiana courts subject matter
              jurisdiction to hear a case concerning anyone named
              “Adolf Stegbauer.”


          Rondeau contend[ed] in his Writ that the conviction was “void”
          from its inception, “a complete nullity and without legal effect,”
          and that, therefore, he is entitled to immediate release.
          On August 18, 2018, Zatecky[, the Superintendent of the
          Pendleton Correctional Facility,] filed a motion to transfer
          Rondeau’s Writ to the Marion Superior Court, which was the
          court that convicted and sentenced him. Zatecky’s motion
          maintained that the Madison Circuit Court did not have



      2
       Rondeau d[id] not include any documentary evidence in support of his assertion that his great-
      uncle Adolf Stegbauer died in Germany in 2008, nor d[id] he indicate when or how he learned
      of the alleged death.
Rondeau, No. 48A02-1709-MI-2348, slip op. at 2 n.2.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019               Page 5 of 10
              jurisdiction over Rondeau’s Writ because Rondeau was
              challenging the validity of his conviction, which pursuant to
              Indiana Post-Conviction Rule 1(1)(c), must be transferred to the
              convicting court, here, Marion County Superior Court Criminal
              Division 1. On September 1, 2017, the Madison Circuit Court
              issued its order granting Zatecky’s motion to transfer, ordering
              that:
                   this action be TRANSFERRED to the Marion County
                   Superior Court Criminal Division 1, cause number
                   49G01-0904-MR-038670, because the petitioner is
                   seeking to attack the validity of his conviction, which he
                   cannot do in this court. Miller v. Lowrance, 629 N.E.2d
846 (Ind. 1994).


      Rondeau, No. 48A02-1709-MI-2348, slip op. at 2 (internal citations to the

      appendix Rondeau filed in the case are omitted).


[5]   Rondeau appealed, and on June 26, 2018, we issued our memorandum

      decision, concluding that Rondeau’s writ “challenged the validity of his

      conviction and sentence,” thus “the Madison Circuit Court properly transferred

      it to the Marion Superior Court, where Rondeau was convicted and sentenced.”

      Id. at 3. In footnote 3, we noted the following regarding the premise of

      Rondeau’s claim that the trial court did not have subject matter jurisdiction

      over his case:


              While we do not reach the merits of Rondeau’s claim that the
              judgment was void—because Adolf purportedly was already
              deceased, and Rondeau could not have murdered him—we note
              that it does not appear from the record before us, nor does he
              allege, that he filed a motion to dismiss the murder charge on the
              basis that Adolf was not the person he stabbed in a sword fight
              on April 9, 2009. Accordingly, Rondeau may have waived any
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 6 of 10
                argument that Adolf was not the person he stabbed, which is the
                premise of his claim that the trial court did not have subject
                matter jurisdiction over his case.


      Id. n3.


[6]   On March 19, 2018, Rondeau filed a petition requesting permission from this

      Court to seek successive post-conviction relief. He sought relief on grounds that

      the trial court lacked subject matter jurisdiction over his case, which “caus[ed]

      the [trial] court to render a void judgment” because the “German citizen [that

      Rondeau was accused of murdering] was declared to be officially and legally

      dead by his own government, the Federal Republic of Germany, in 2008.”

      Petition for Permission to File Successive Verified Petition for Post-Conviction

      Relief at 2, Rondeau v. State, No. 18A-SP-714 (filed in Ind. Ct. App. Mar. 19,

      2018). On May 29, 2018, we issued an order declining to authorize the filing of

      the successive petition, finding that Rondeau failed to establish a reasonable

      possibility that he was entitled to post-conviction relief.


[7]   On November 7, 2018, Rondeau filed in the post-conviction court a motion to

      dismiss. In his motion, he again alleged that the trial court lacked subject

      matter jurisdiction over his murder trial. Rondeau argued that Adolf Stegbauer,

      the “State’s alleged murder victim[,] was already legally dead at the time of the

      alleged April 2009 murder, so there is no cause to charge [Rondeau] with a

      crime[,]” and, “[w]ithout a crime[,] there was no jurisdiction to hear the case.”

      Appellant’s App. Vol. 2, p. 121. That same day, the post-conviction court

      denied Rondeau’s motion. Rondeau now appeals.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 7 of 10
[8]    Rondeau contends that the post-conviction court erred in denying his motion to

       dismiss. He maintains that the trial court lacked subject matter jurisdiction over

       his murder trial and, therefore, rendered a void judgment. Rondeau’s

       contention, however, is of no moment because his motion to dismiss

       constituted an unauthorized successive petition for post-conviction relief, which

       the post-conviction court lacked jurisdiction to consider.


[9]    The Indiana Rules of Appellate Procedure create procedures by which persons

       who have been convicted of crimes in Indiana may appeal those convictions.

       Bellamy v. State, 765 N.E.2d 520 (Ind. 2002). If unsuccessful on appeal, there

       are procedures in place that allow the convicted person an opportunity to file a

       petition seeking post-conviction relief. Id.; see Ind. Post-Conviction Rule 1. If

       still unsuccessful, one of the avenues potentially open to the convicted person is

       to again seek post-conviction relief through a successive petition. Bellamy, 765
N.E.2d 520; see Ind. Post-Conviction Rule 1(12).


[10]   Pursuant to Post-Conviction Rule 1(12), convicted persons filing successive

       petitions for post-conviction relief are required to obtain leave from either the

       Indiana Supreme Court or this Court before filing a successive petition in the

       post-conviction court. Young v. State, 888 N.E.2d 1255 (Ind. 2008). If a

       convicted person files a successive petition in the post-conviction court without

       obtaining such leave, the post-conviction court is required to dismiss the

       petition due to lack of jurisdiction. See Beech v. State, 702 N.E.2d 1132, 1134

       (Ind. Ct. App. 1998) (“the trial court erred when it entertained jurisdiction over

       [an improper successive petition]”); see Young, 888 N.E.2d at 1257 (affirming

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 8 of 10
       the dismissal of an improper successive petition); see also Azania v. State, 738
N.E.2d 248, 250 (Ind. 2000) (“[I]t was procedurally improper to file the petition

       without authorization from this Court. . . . The [trial court] is therefore directed

       to dismiss the [PCR petition].”).


[11]   Rondeau has previously sought post-conviction relief. He first filed a petition

       for post-conviction relief in October 2011, which was denied in April 2015. The

       denial was affirmed on appeal. In July 2017, Rondeau filed in the post-

       conviction court a Motion to Vacate Void Judgment, raising the lack-of-subject-

       matter-jurisdiction argument. The post-conviction court denied the motion.

       He subsequently sought to file a successive post-conviction petition on grounds

       that the trial court lacked subject matter jurisdiction over his murder trial and,

       therefore, the court’s judgment was void because Adolf purportedly was already

       deceased, and Rondeau could not have murdered him. We declined to

       authorize the filing of his successive post-conviction petition.


[12]   Rondeau’s motion to dismiss, filed on November 7, 2018, was yet another try

       for post-conviction relief and an attempt to circumvent the rules for seeking

       successive post-conviction relief. His motion to dismiss amounted to an

       improperly filed successive petition for post-conviction relief—without

       permission from this court in accordance with Indiana Post-Conviction Rule

       1(12). Thus, the post-conviction court lacked jurisdiction to entertain the

       motion. We, therefore, remand this matter to the post-conviction court with

       instructions to vacate its judgment denying Rondeau’s motion to dismiss and to

       enter an order dismissing the motion.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 9 of 10
[13]   Remanded with instructions.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-299 | December 19, 2019   Page 10 of 10